OPINION
DOUGLAS, Judge.
The conviction is for aggravated robbery. Punishment was assessed at eight years.
The record contains no transcript of the evidence or statement of facts. Without any evidence, this Court cannot determine if errors in the charge constitute reversible error. It has been the rule that, absent a statement of facts, objections to the charge or exception to the trial court’s refusal to give requested charges will not be considered on appeal. Creech v. State, 170 Tex.Cr.R. 563, 342 S.W.2d 757 (1961); Conwell v. State, 258 S.W.2d 86 (Tex.Cr.App. 1953), and Moore v. State, 146 Tex.Cr.R. 342, 175 S.W.2d 76 (1943). See Texas Digest, Criminal Law, «=>1090(14), for many other cases to the same effect.
In the present case there is no objection to the charge. Nothing was raised on appeal and nothing is before us for review.
The judgment is affirmed.